DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
The applicant argues for claims 1, that the newly amended limitation “circuitry is configured to determine an uplink subframe that is an uplink frame in the uplink/downlink configuration of the primary cell, the uplink/downlink configuration of the secondary cell, and the third uplink/downlink configuration and to set the determined uplink subframe as an uplink subframe in which an ACK/NACK of downlink data transmitted according to the uplink/downlink configuration of the secondary cell is transmitted.” is not taught by the combination of Siomin and Yin.
	The examiner respectfully disagrees. For claim 1, “circuitry is configured to determine an uplink subframe that is an uplink frame in the uplink/downlink configuration of the primary cell, the uplink/downlink configuration of the secondary cell, and the third uplink/downlink configuration and to set the determined uplink subframe as an uplink subframe in which an ACK/NACK of downlink data transmitted according to the uplink/downlink configuration of the secondary cell is transmitted”, the combination of Siomina and Yin disclose the limitation. 
Specifically, Siomina discloses wherein the circuitry is configured to determine an uplink subframe that is an uplink frame in the uplink/downlink configuration of the primary cell, the 
Further for claim 1, Yin discloses that in an, an eNB transmits in TDD (“primary cell”) UL-DL configuration to terminal 102 which is used to support half duplex FDD LTE communication (“FDD-LTE network (corresponding to “secondary cell”) as para. 0090-91, 0162, 0163;) as in  fig. 10 and / or 11 para. 0090-91, 0161, 0163-164, 0167,0169-170, where this includes uplink subframe allocation for PDSCH HARQ-ACK (PDSCH HARQ-ACK 1047/1049 association as in fig. 10, “ACK/NACK of downlink2Application No. 15/326,331 Attorney Docket No. 11007US01 Reply to Office Action of April 29, data transmitted” ) which is  transmitted in allocated UL subframes (eg. Fig. 10 subframe B subframe number 7, 8, 2, 3, “set the determined uplink subframe as an uplink subframe in which an ACK/NACK”) acknowledging DL data as explained in para. 0092, 0161, corresponding to “data transmitted according to the uplink/ downlink configuration of the secondary cell is transmitted”)
 The same above arguments and reply apply to the similar independent claims 24, 34, and 35.The same above arguments and reply apply to the similar independent claims 24, 34, and 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2,5-8, 10, 13-21, 23-25, 27-29, 31, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 20140198680 A1)  in view of Yin (US 20130250772 A1) 

For claim 1, Siomina discloses a device (see fig. 8; eNodeB) comprising: circuitry (see fig. 8; 805) configured to provide information indicating an uplink/downlink configuration of a time 

 and control radio communication in a half duplex frequency division duplex (HD-FDD) scheme with the terminal device according to the uplink/downlink configuration (see fig. 9, 905, 907; fig. 10, 1005; para. 0228-230; terminal receives / transmits in first/second cell that is using HD-FDD configuration based on TDD subframe configuration (second uplink/downlink subframe configuration)).  

wherein the terminal device supports carrier aggregation (see para. 0098; carrier aggregation where UE has a primary cell and secondary cell), 


wherein the information indicating the uplink/downlink configuration provided to the terminal includes the uplink/downlink configuration of a primary cell of the terminal device and the uplink/downlink configuration of a secondary cell of the terminal device (see para. 0039-40, 0044, 0229-230; two different cells that are configured via uplink/downlink subframe configuration(s) for TDD (“primary”) and half duplex FDD (“secondary”)), 

the uplink/downlink configuration of the primary cell ,the uplink/downlink configuration of the secondary cell, and a third uplink/downlink configuration that is available to be used dynamically all being different from one another (see para. 0039-40, 0044, 0229-230; two 


wherein the circuitry is configured to determine an uplink subframe that is an uplink frame in the uplink/downlink configuration of the primary cell, the uplink/downlink configuration of the secondary cell, and the third uplink/downlink configuration  (see para. 0039-40, 0044, 0229-230; two different cells that are configured via their respective uplink/downlink subframe configuration(s) (first and second UL/DL configurations) for TDD (“primary”) and half duplex FDD (“secondary”), wherein those configurations are different as clearly stated in para. 0039 and 0064, where further there are multiple different configurations (i.e. “third uplink / downlink configuration) as in fig. 3 (Configurations 0-6), such that the uplink subframe is an uplink frame in the uplink/downlink configuration of the primary cell and uplink/downlink configuration of the secondary cell, and the third uplink/downlink configuration (see fig. 3; Subframe number 2 for all configurations 0-6 is a uplink subframe); .



 

In analogous art, Yin discloses and to set the determined uplink subframe as an uplink subframe in which an ACK/NACK of downlink2Application No. 15/326,331 Attorney Docket No. 11007US01 Reply to Office Action of April 29, data transmitted according to the uplink/ downlink configuration of the secondary cell is transmitted (see para. 0090-91, 0162, 0163; FDD-LTE network), is transmitted (see fig. 10 and / or 11 para. 0090-91, 0161, 0163-164, 0167,0169-170; eNB transmits TDD UL-DL configuration to terminal 102 which is used to support half duplex FDD LTE communication, including uplink subframe allocation for PDSCH HARQ-ACK (PDSCH HARQ-ACK 1047/1049 association as in fig. 10 ) which is  transmitted in allocated UL subframes (eg. Fig. 10 subframe B subframe number 7, 8, 2, 3) acknowledging DL data as explained in para. 0092, 0161).


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).





For claim 5, Siomina does not disclose herein the circuitry does not assign two or more specific subframes located between one uplink subframe and one downlink subframe of the uplink/downlink configuration to the terminal device, but assigns a radio resource of another subframe different from the two or more specific subframes to the terminal device subframes
In analogous art,  Yin discloses wherein the circuitry does not assign two or more specific subframes located between one uplink subframe and one downlink subframe of the uplink/downlink configuration to the terminal device, but assigns a radio resource of another subframe different from the two or more specific subframes to the terminal device subframes (see fig. 5 Subframes to be avoided or restricted for UL transmission and subframes to be avoided….on UL 535 between UL transmission B 527b and DL transmission C527c; para. 0138-139; subframe n+1 and n+3 are avoided for UL transmission from the DL transmission (B 527b) to actual allocated UL transmission (C 527 c) switch). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).


For claim 6, Siomina does not disclose herein the another subframe includes an uplink subframe or a downlink subframe of the uplink/downlink configuration subframes, and wherein the radio resource of the another subframe includes a radio resource of the uplink subframe of the uplink/downlink configuration among radio resources of an uplink bandwidth subframes or a radio resource of the downlink subframe of the uplink/downlink configuration among radio resources of a downlink bandwidth.  


In analogous art,  Yin discloses wherein the another subframe includes an uplink subframe or a downlink subframe of the uplink/downlink configuration subframes (see fig. 5 Subframes to be avoided or restricted for UL transmission and subframes to be avoided….on UL 535 between UL transmission B 527b and DL transmission C527c; para. 0138-139; subframe n+1 and n+3 are avoided for UL transmission from the DL transmission (B 527b) to actual allocated UL transmission (C 527 c) switch), and wherein the radio resource of the another subframe includes a radio resource of the uplink subframe of the uplink/downlink configuration among radio resources of an uplink bandwidth subframes (see fig. 5 Subframes to be avoided or restricted for UL transmission and subframes to be avoided….on UL 535 between UL transmission B 527b and DL transmission C527c; para. 0138-139; subframe n+1 and n+3 are avoided for UL transmission from the DL transmission (B 527b) to actual allocated UL transmission (C 527 c) switch) or a radio resource of the downlink subframe of the uplink/downlink configuration among radio resources of a downlink bandwidth.  


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).

  For claim 7, Siomina does not disclose wherein the two or more specific subframes include one or more special subframes and one or more subframes which are respectively located immediately after the one uplink subframe and immediately before the one downlink subframe. 

In analogous art, Yin discloses, wherein the two or more specific subframes include one or more special subframes (see para. 0162; configuration utilizing special subframes)  and one or more subframes which are respectively located immediately after the one uplink subframe and immediately before the one downlink subframe (see fig. 5 Subframes to be avoided or restricted for UL transmission and subframes to be avoided….on UL 535 between UL transmission B 527b and DL transmission C527c; para. 0138-139; subframe n+1 and n+3 are avoided for UL transmission from the DL transmission (B 527b) to actual allocated UL transmission (C 527 c) switch). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).


For claim 8, Siomina does not disclose wherein the circuitry performs a retransmission request process in a manner that an ACK/NACK (Acknowledgement/Negative Acknowledgement) of uplink data transmitted from the terminal device according to the uplink/downlink configuration is transmitted to the terminal device in a downlink subframe of the uplink/downlink configuration.

In analogous art,  Yin discloses wherein the circuitry performs a retransmission request process in a manner that an ACK/NACK (Acknowledgement/Negative Acknowledgement) of uplink data transmitted from the terminal device according to the uplink/downlink configuration is transmitted to the terminal device in a downlink subframe of the uplink/downlink configuration (see fig. 10, PUSCH HARQ-ACK; para. 0092, 0161; HARQ-ACK transmitted in Downlink subframe (e.g. fig. 10 in subframe A subframe number 4) corresponding to an uplink subframe (e.g. fig. 10 subframe B subframe number 8). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).


For claim 10, Siomina does not disclose wherein the circuitry notifies the terminal device that a radio resource of an uplink subframe of the uplink/downlink configuration is assigned to the terminal device in a downlink subframe predetermined for the uplink/downlink configuration. 

In analogous art, Yin discloses wherein the circuitry notifies the terminal device that a radio resource of an uplink subframe of the uplink/downlink configuration is assigned to the terminal device in a downlink subframe predetermined for the uplink/downlink configuration (see fig.  9/10, 943, 1049 para. 0092, 0156-0158, 0161, 0169, 0172; PUSCH scheduling associations (i.e. allocation in uplink) is transmitted at a particular position of the UL-DL pattern). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).


For claim 13, the combination of Siomina, Yin, specifically Siomina discloses wherein the uplink/downlink configuration of the primary cell sets, as the uplink subframe (see para. 0200; UL subframe according to the UL/DL configuration), one of the subframes which are set as uplink subframes in the uplink/downlink configuration of the secondary cell (see para 0189, 0194, 0195; situation where cells have same UL/DL configuration). 

For claim 14, the combination of Siomina, Yin, specifically Siomina discloses, wherein the uplink/downlink configuration of the primary cell is identical to the uplink/downlink configuration of the secondary cell (see para 0189, 0194, 0195; situation where cells have same UL/DL configuration). 


For claim 15, Siomina does not disclose herein the uplink subframe in which the ACK/NACK is transmitted is predetermined for the uplink/downlink configuration of the secondary cell in which is transmitted in allocated UL subframes 

In analogous art,  Yin discloses herein the uplink subframe in which the ACK/NACK is transmitted is predetermined for the uplink/downlink configuration of the secondary cell (see fig. 10 and / or 11 para. 0090-91, 0161, 0163-164, 0167,0169-170; eNB transmits TDD UL-DL configuration to terminal 102 which is used to support half duplex FDD LTE communication, including uplink subframe allocation for PDSCH HARQ-ACK (PDSCH HARQ-ACK 1047/1049 association as in fig. 10 ) in which is  transmitted in allocated UL subframes (eg. Fig. 10 subframe B subframe number 7, 8, 2, 3) acknowledging DL data as explained in para. 0092, 0161)

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).
. 

For claim 16, the combination of Siomina and Yin, specifically Siomina discloses wherein the uplink/downlink configuration provided to the terminal device is the uplink/downlink configuration of one of the primary cell and the secondary cell (see para. 0039-40, 0098, 0044, 

For claim 17, the combination of Siomina, Yin, specifically Siomina discloses wherein the uplink/downlink configuration provided to the terminal device is the uplink/downlink configuration of one of the primary cell and the secondary cell (see para. 0039-40, 0098, 0044, 0229-230; two different cells that are configured via uplink/downlink subframe configuration(s) for TDD (“primary”) and half duplex FDD (“secondary”)).

For claim 18, the combination of Siomina, Yin, specifically Siomina discloses wherein the uplink/downlink configuration provided to the terminal device is the uplink/downlink configuration of one of the primary cell and the secondary cell (see para. 0039-40, 0098, 0044, 0229-230; two different cells that are configured via uplink/downlink subframe configuration(s) for TDD (“primary”) and half duplex FDD (“secondary”)), and wherein the uplink/downlink configuration provided to the terminal device is selected according to the uplink/downlink configuration of the other one of the primary cell and the secondary cell (see fig. 9, 905, 907; fig. 10, 1005; para. 0228-230; terminal receives / transmits in first/second cell that is using HD-FDD configuration based on TDD subframe configuration (second uplink/downlink subframe configuration)).  

For claim 19, the combination of Siomina, Yin, specifically Siomina discloses wherein the uplink/downlink configuration provided to the terminal device is the uplink/downlink configuration of one of the primary cell and the secondary cell (see para. 0039-40, 0098, 0044, 

For claim 20, the combination of Siomina, Yin, specifically Siomina discloses wherein the circuitry is configured to provide a plurality of uplink/downlink configurations to a plurality of terminal devices, and wherein each of the plurality of uplink/downlink configurations is individually selected for a different one of the plurality of terminal devices (see fig. 10;1003,1005; para. 0237-238; based on each individual capability of a terminal an UL/DL configuration is determined and transmitted to that terminal, wherein there are multiple terminals as in fig. 4; UE-a to UE-d).

For claim 21, the combination of Siomina, Yin, specifically Siomina discloses wherein the circuitry is configured to send a request (see fig. 10; 1001; request for capabilities) for the information indicating the uplink/downlink configuration of the TDD, and determine the uplink/downlink configuration based on the received information (see para. 0239-240; obtain capability information which relate / show capability to a second uplink/downlink subframe configuration, which is a TDD subframe configuration as in para. 0240). 





For claim 24, Siomina A device (see fig. 7; UE) comprising:
 Circuitry (see fig. 7; transceiver 701) configured to receive an uplink/downlink configuration of a time division duplex (TDD) scheme from a base station (see fig. 9, 901-905; fig. 10, 1001-1003; para. 0228-230; second uplink/downlink configuration that is TDD obtained by eNodeB (eNodeB as in para. 0225) is transmitted from network node to terminal );
 
and 6Application No. 15/326,331 Attorney Docket No. 11007USO1 Reply to Office Action of July 7, 2020 control radio communication in a half duplex frequency division duplex (HD-FDD) scheme with the base station according to the uplink/downlink configuration (see fig. 9, 905, 907; fig. 10, 1005; para. 0228-230; terminal receives / transmits in first/second cell that is using HD-FDD configuration based on TDD subframe configuration (second uplink/downlink subframe configuration)),
 wherein the device supports carrier aggregation (see para. 0098; carrier aggregation where UE has a primary cell and secondary cell), wherein the received uplink/downlink configuration includes the uplink/downlink configuration of a primary cell of the device and the 

and wherein the circuitry is configured to determine an uplink subframe that is an uplink frame in the uplink/downlink configuration of the primary cell, the uplink/downlink configuration of the secondary cell, and the third uplink/downlink configuration  (see para. 0039-40, 0044, 0229-230; two different cells that are configured via their respective uplink/downlink subframe configuration(s) (first and second UL/DL configurations) for TDD (“primary”) and half duplex FDD (“secondary”), wherein those configurations are different as clearly stated in para. 0039 and 0064, where further there are multiple different configurations (i.e. “third uplink / downlink configuration) as in fig. 3 (Configurations 0-6), such that the uplink subframe is an uplink frame in the uplink/downlink configuration of the primary cell and uplink/downlink configuration of 


Siomina does not explicitly disclose and to set the determined uplink subframe as an uplink subframe in which an ACK/NACK of downlink2Application No. 15/326,331 Attorney Docket No. 11007US01 Reply to Office Action of April 29, data transmitted according to the uplink/ downlink configuration of the secondary cell is transmitted.



In analogous art, Yin discloses and to set the determined uplink subframe as an uplink subframe in which an ACK/NACK of downlink2Application No. 15/326,331 Attorney Docket No. 11007US01 Reply to Office Action of April 29, data transmitted according to the uplink/ downlink configuration of the secondary cell is transmitted (see para. 0090-91, 0162, 0163; FDD-LTE network), is transmitted (see fig. 10 and / or 11 para. 0090-91, 0161, 0163-164, 0167,0169-170; eNB transmits TDD UL-DL configuration to terminal 102 which is used to support half duplex FDD LTE communication, including uplink subframe allocation for PDSCH HARQ-ACK (PDSCH HARQ-ACK 1047/1049 association as in fig. 10 ) which is  transmitted in allocated UL subframes (eg. Fig. 10 subframe B subframe number 7, 8, 2, 3) acknowledging DL data as explained in para. 0092, 0161).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited 




For claim 25, Siomina does not disclose circuitry performs switching between a downlink reception and an uplink transmission by a terminal device in two or more specific subframes located between one uplink subframe and one downlink subframe of the uplink/downlink configuration subframes. 

In analogous art,  Yin discloses circuitry performs switching between a downlink reception and an uplink transmission by a terminal device in two or more specific subframes located between one uplink subframe and one downlink subframe of the uplink/downlink configuration subframes (see fig. 5 Subframes to be avoided or restricted for UL transmission and subframes to be avoided….on UL 535 between UL transmission B 527b and DL transmission C527c; para. 0138-139; subframe n+1 and n+3 are avoided for UL transmission from the DL transmission (B 527b) to actual allocated UL transmission (C 527 c) switch). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).



In analogous art,  Yin discloses wherein the circuitry controls the radio communication by the terminal device in a manner that the terminal device performs the uplink transmission in an uplink bandwidth in an uplink subframe of the uplink/downlink configuration different from the two or more specific subframes (see fig. 5 Subframes to be avoided or restricted for UL transmission and subframes to be avoided….on UL 535 between UL transmission B 527b and DL transmission C527c; para. 0138-139; subframe n+1 and n+3 are avoided for UL transmission from the DL transmission (B 527b) to actual allocated UL transmission (C 527 c) switch). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).


For claim 28, the combination of Siomina, Yin, specifically Siomina discloses, wherein the circuitry (see fig. 7; 701) notifies the base station that the terminal device is a device having a capability of performing the radio communication in the HD-FDD according to the uplink/downlink configuration of the TDD (see fig. 9; 903; para. 0228, 0239-240; terminal 


For claim 29, Siomina does not disclose wherein the circuitry performs a retransmission request process in a manner that an ACK/NACK of downlink data transmitted from the base station according to the uplink/downlink configuration is transmitted to the base station in an uplink subframe of the uplink/downlink configuration. 

In analogous art,  Yin discloses wherein the circuitry performs a retransmission request process in a manner that an ACK/NACK of downlink data transmitted from the base station according to the uplink/downlink configuration is transmitted to the base station in an uplink subframe of the uplink/downlink configuration (see fig. 10, PDSCH HARQ-ACK; para. 0092, 0161; HARQ-ACK transmitted in uplink subframe (e.g. fig. 10 in subframe B subframe number 7, 8) corresponding to an downlink subframe (e.g. fig. 10 subframe A subframe number 0,1). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).


For claim 31, the combination of Siomina, Yin, specifically Siomina discloses wherein the circuitry (see fig. 7; 701) is configured to transmit information indicating the uplink/downlink 


For claim 34, Siomina discloses 

A base station (see fig. 8; 805) comprising: an antenna (see fig. 8; 807); and circuitry (fig. 8; 801, 803 809) configured

receive information indicating an uplink/downlink configuration of a time division duplex (TDD) scheme (see fig. 9, 901-905; fig. 10, 1001-1003; para. 0228-230; second uplink/downlink configuration that is TDD subframe configuration is obtained / received by components of eNodeB (eNodeB as in fig. 8; 801, 803 809 and para. 0225, 0236-238)  )

to provide information indicating an uplink/downlink configuration of a time division duplex (TDD) scheme to a terminal device (see fig. 9, 901-905; fig. 10, 1001-1003; para. 0228-230; second uplink/downlink configuration that is TDD obtained by eNodeB (eNodeB as in para. 0225) is transmitted from network node to terminal );

 and control radio communication in a half duplex frequency division duplex (HD-FDD) scheme with the terminal device according to the uplink/downlink configuration (see fig. 9, 905, 907; fig. 10, 1005; para. 0228-230; terminal receives / transmits in first/second cell that is using HD-FDD 

wherein the terminal device supports carrier aggregation (see para. 0098; carrier aggregation where UE has a primary cell and secondary cell), wherein the uplink/downlink configuration provided to the terminal includes of the uplink/downlink configuration of a primary cell of the terminal device and the uplink/downlink configuration of a secondary cell of the terminal device (see para. 0039-40, 0044, 0229-230; two different cells that are configured via uplink/downlink subframe configuration(s) for TDD (“primary”) and half duplex FDD (“secondary”)), 

the uplink/downlink configuration of the primary cell, the uplink/downlink configuration of the secondary cell, and a third uplink/downlink configuration that is available to be used dynamically all being different from one another (see para. 0039-40, 0044, 0229-230; two different cells that are configured via their respective uplink/downlink subframe configuration(s) (first and second UL/DL configurations) for TDD (“primary”) and half duplex FDD (“secondary”), wherein those configurations are different as clearly stated in para. 0039 and 0064, where further there are multiple different configurations (i.e. “third uplink / downlink configuration” and “all being different from one another”) as in fig. 3 (Configurations 0-6), wherein each configuration can be dynamic as in para. 0026, 0051)


wherein the circuitry is configured to determine an uplink subframe that is an uplink frame in the uplink/downlink configuration of the primary cell, the uplink/downlink configuration of the 



Siomina does not explicitly disclose and to set the determined uplink subframe as an uplink subframe in which an ACK/NACK of downlink2Application No. 15/326,331 Attorney Docket No. 11007US01 Reply to Office Action of April 29, data transmitted according to the uplink/ downlink configuration of the secondary cell is transmitted.
 


In analogous art, Yin discloses and to set the determined uplink subframe as an uplink subframe in which an ACK/NACK of downlink2Application No. 15/326,331 Attorney Docket No. 11007US01 Reply to Office Action of April 29, data transmitted according to the uplink/ downlink configuration of the secondary cell is transmitted (see para. 0090-91, 0162, 0163; FDD-LTE network), is transmitted (see fig. 10 and / or 11 para. 0090-91, 0161, 0163-164, 0167,0169-170; eNB transmits TDD UL-DL configuration to terminal 102 which is used to support half duplex .


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).


For claim 35, Siomina discloses 

A terminal device (see fig. 7; UE) comprising: an antenna (see fig. 7; Antenna 707); and circuitry (see fig. 7; transceiver 701) configured to receive information indicating an uplink/downlink configuration of a time division duplex (TDD) scheme from a base station (see fig. 9, 901-905; fig. 10, 1001-1003; para. 0228-230; second uplink/downlink configuration that is TDD obtained by eNodeB (eNodeB as in para. 0225) is transmitted from network node to terminal );

 and control radio communication in a half duplex frequency division duplex (HD-FDD) scheme with the terminal device according to the uplink/downlink configuration (see fig. 9, 905, 907; fig. 10, 1005; para. 0228-230; terminal receives / transmits in first/second cell that is using HD-FDD 

wherein the terminal device supports carrier aggregation (see para. 0098; carrier aggregation where UE has a primary cell and secondary cell), wherein the uplink/downlink configuration provided to the terminal includes the uplink/downlink configuration of a primary cell of the terminal device and the uplink/downlink configuration of a secondary cell of the terminal device (see para. 0039-40, 0044, 0229-230; two different cells that are configured via uplink/downlink subframe configuration(s) for TDD (“primary”) and half duplex FDD (“secondary”)), 

the uplink/downlink configuration of the primary cell ,the uplink/downlink configuration of the secondary cell, and a third uplink/downlink configuration that is available to be used dynamically all being different from one another (see para. 0039-40, 0044, 0229-230; two different cells that are configured via their respective uplink/downlink subframe configuration(s) (first and second UL/DL configurations) for TDD (“primary”) and half duplex FDD (“secondary”), wherein those configurations are different as clearly stated in para. 0039 and 0064, where further there are multiple different configurations (i.e. “third uplink / downlink configuration” and “all being different from one another”) as in fig. 3 (Configurations 0-6), wherein each configuration can be dynamic as in para. 0026, 0051)


wherein the circuitry is configured to determine an uplink subframe that is an uplink frame in the uplink/downlink configuration of the primary cell, the uplink/downlink configuration of the 



Siomina does not explicitly disclose and to set the determined uplink subframe as an uplink subframe in which an ACK/NACK of downlink2Application No. 15/326,331 Attorney Docket No. 11007US01 Reply to Office Action of April 29, data transmitted according to the uplink/ downlink configuration of the secondary cell is transmitted.
 


In analogous art, Yin discloses and to set the determined uplink subframe as an uplink subframe in which an ACK/NACK of downlink2Application No. 15/326,331 Attorney Docket No. 11007US01 Reply to Office Action of April 29, data transmitted according to the uplink/ downlink configuration of the secondary cell is transmitted (see para. 0090-91, 0162, 0163; FDD-LTE network), is transmitted (see fig. 10 and / or 11 para. 0090-91, 0161, 0163-164, 0167,0169-170; eNB transmits TDD UL-DL configuration to terminal 102 which is used to .

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Siomina by using the above recited features, as taught by Yin, in order to provide a TDD and FDD method which results in cost savings wherein CAPEX is decreased (see Yin sections 0044).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 20190393995 A1	NOH; Minseok et al.	METHOD FOR ESTABLISHING DOWNLINK HARQ-ACK TIMING AND APPARATUS THEREFOR
US 20130336267 A1	Li; Bo et al.	Communication Method and Apparatus for Carrier Aggregation System
US 20150085711 A1	Wang; Yiping et al.	METHOD AND SYSTEM FOR HARQ OPERATION AND SCHEDULING IN JOINT TDD AND FDD CARRIER AGGREGATION
US 20150305010 A1	Guan; Lei et al.	Information Transmission Method and Apparatus


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Thursday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413